Title: To Benjamin Franklin from Beaumarchais, 1 January 1780
From: Beaumarchais, Pierre-Augustin Caron de
To: Franklin, Benjamin


ce 1er Janvier 1780.
Mr De Beaumarchais a l’honneur de présenter Son respectueux hommage a Monsieur franklin. Il le prie de vouloir bien remettre au porteur de la présente les 56 lettres acceptées. Un peu de dérangement dans la Santé de Mr De Beaumarchais l’empéche d’aller lui mesme renouveller a Monsieur franklin les assurances du respect avec lequel il est le très dévoué Serviteur du noble ministre des Etats unis.
 Notation: Beamarchais 1. Janvier 1780.